This is an appeal by the employer and carrier, who do not deny their liability for payments of disability benefits, but object to the awards -on the grounds that the amount of compensation payable to the claimant is improperly computed. The claimant was an electrician and continued to do his regular work for some years after the accident, for which he received his regular pay. The amount of the pay was reduced and his hours shortened due to industrial conditions. He was then transferred to another position which had a lower rate of pay. The Industrial Board found on sufficient evidence that he was unable to perform the duties of the position that he was engaged in at the time of the accident because of the injuries received and, therefore, it made the award which is sustained by the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.